875 F.2d 308
Mead Data Central, Inc., Plaintiff-Appellee,v.Toyota Motor Sales U.S.A., Inc. and Toyota Motor Corp.,Defendants-Appellants.
NO. 89-7001
United States Court of Appeals,Second Circuit.
Argued Jan. 30, 1989.Decided March 8, 1989.

Appeal From:  S.D.N.Y., 702 F. Supp. 1031
REVERSED.
Appellants Toyota Motor Sales, U.S.A. and Toyota Motor Corporation take this expedited appeal from a decision and order of the United States District Court for the Southern District of New York (Edelstein, J.) dated December 30, 1988, which dismissed appellee Mead Data Central, Incorporated's action under Sec. 43(a) of the Lanham Act, 15 U.S.C. Sec. 1125(a) (1982), upheld appellee's cause of action under N.Y. Gen. Bus.  Law Sec. 368-d (McKinney 1984) and issued a nationwide permanent injunction enjoining Toyota 'from any and all use, display, advertising or promotion of the name LEXUS either in connection with a division of [appellants'] companies or as a name for products or services.'
We are informed by letter from counsel for appellants, date March 1, 1989, that Toyota must soon have notice of the disposition of the pending appeal, in order to structure business concerns directly related to this appeal.  Treating this letter as a motion for summary disposition of the appeal prior to the issuance of a formal opinion, the said motion be and it hereby is granted.
IT IS HEREBY ACCORDINGLY ORDERED that the judgment appealed from is REVERSED and permanent injunction heretofore granted by the district court is VACATED.


1
An opinion of the Court will follow.


2
Ellsworth A. Van Graafeiland, U.S.C.J.


3
Richard J. Cardamone, U.S.C.J.


4
Robert W. Sweet, U.S.D.J.


5
N.B. This summary order will not be published in the Federal Reporter and should not be cited or otherwise relied upon in unrelated cases before this or any other court.